Opinion issued June 19, 2003 





 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00590-CV
____________

IN RE EARL SILAS BINGLEY, Relator



Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
	Relator has filed a petition for writ of mandamus complaining that the
Fourteenth Court of Appeals erroneously affirmed his 25-year sentence for
aggravated sexual assault.  See Bingley v. State, No. C14-85-488-CR, slip op. at 3-4
(Tex. App.--Houston [14th Dist.] 1986, no pet.).  This Court has no mandamus
jurisdiction over the Fourteenth Court of Appeals.  See Tex. Gov't Code Ann. §
22.221 (Vernon Supp. 2003).
	Accordingly, the petition for writ of mandamus is denied.PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Higley.